Exhibit 10.6

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of this
17th ay of April 2020 (the “Effective Date”), by and between Uppercut Brands,
Inc., a Delaware corporation with offices at 560 Sylvan Avenue, Suite 3160,
Engelwood Cliffs, New Jersey, 07632 (the “Corporation”), and Eric Weisblum, an
individual residing at 41 Owatonna Street, Haworth, New Jersey 07641 (the
“Executive”), under the following circumstances:

 

RECITALS:

 

A. The Corporation desires to secure the services of the Executive upon the
terms and conditions hereinafter set forth;

 

B. The Executive desires to render services to the Corporation upon the terms
and conditions hereinafter set forth;

 

C. The Corporation and the Executive desire for this Agreement to constitute and
embody their full and complete understanding and agreement with respect to the
Executive’s employment by the Corporation;

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1. Employment. The Corporation hereby employs the Executive and the Executive
hereby accepts employment as an executive of the Corporation, subject to the
terms and conditions set forth in this Agreement.

 

2. Duties. The Executive shall serve as the Chief Executive Officer and Chief
Financial Officer of the Corporation, with such duties, responsibilities, and
authority as are commensurate and consistent with his position, and such other
duties, responsibilities and authority as may be, from time to time, reasonably
assigned to him by the Board of Directors (the “Board”) or Chairman of the Board
of the Corporation. In this capacity the Executive shall be responsible to lead
and manage all of the operations of the Corporation that are related to finance
and capital markets, including, but is not limited to, providing expertise in
making financial plan and strategy, and working with the Corporation’s U.S.
legal counsel and auditors to implement, monitor and oversee the Corporation’s
compliance with the requirements of the Sarbanes-Oxley Act of 2002, Securities
Act of the 1933, as amended, Securities Exchange Act of the 1934, and the
listing rules of the Nasdaq Capital Market and to advise the Board of the
Directors with respect to the Corporation’s internal controls and procedures,
including disclosure controls and procedures.

 

3. Term of Employment. The term of this Agreement shall commence upon the
Effective Date and shall continue for one (1) year (the “Initial Term”) from
such date and shall automatically be extended for additional terms of one (1)
year each (each a “Renewal Term”) unless either party gives prior written notice
of non-renewal to the other party no later than six (6) months prior to the
expiration of the Initial Term (“Non-Renewal Notice”), or the then current
Renewal Term, as the case may be. For purposes of this Agreement, the Initial
Term and any Renewal Term are hereinafter collectively referred to as the
“Term.”

 



-1-

 

 

4. Compensation of Executive.

 

(a) The Corporation shall pay the Executive as compensation for his services
hereunder, in equal semi-monthly or bi-weekly installments during the Term, the
sum of $120,000 per annum (as in effect from time to time, the “Base Salary”),
less such deductions as shall be required to be withheld by applicable law and
regulations. The Corporation shall review the Base Salary on an annual basis and
has the right but not the obligation to increase it, but has no right to
decrease the Base Salary.

 

(b) In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual cash bonus (“Annual Bonus”) in
an amount up to $120,000 if the Corporation meets or exceeds criteria adopted by
the Board, which criteria shall be adopted by the Board after consultation with
the Executive and which criteria must be reasonably likely to be attainable.
Annual Bonuses shall be paid by the Corporation to the Executive promptly after
the year end, it being understood that the Board’s determinations concerning
attainment of any financial targets associated with any bonus determination
shall not be determined until following the completion of the Corporation’s
annual audit, if any, but in no event later than April 15th of the year
following the year for which it is being paid (and if the Executive was employed
as of last day of the calendar year to which such Annual Bonus relates, then the
Executive shall be entitled to the Annual Bonus for such year, even if he is not
employed by the Corporation on the date the Annual Bonus is paid for such last
year). The Board may provide for lesser or greater percentage Annual Bonus
payments for Executive upon achievement of partial or additional criteria
established or determined by the Board from time to time. For the avoidance of
doubt, if Executive is employed upon expiration of the term of this Agreement,
he shall be entitled to the Annual Bonus for such last year on a pro-rata basis
through the last date of employment, even if he is not employed by the
Corporation on the date the Annual Bonus is paid for such last year. In his sole
discretion, the Executive may elect to receive such annual bonus in common stock
of the Corporation at the basis determined by the Board in good faith.

 

(c) The Executive will be granted 7,630,949 shares of the Corporation’s Common
Stock.

 

(d)  The Corporation shall pay or reimburse the Executive for all reasonable
out-of-pocket expenses actually incurred or paid by the Executive in the course
of his employment, consistent with the Corporation’s policy for reimbursement of
expenses from time to time.

 

(e) The Corporation shall execute and deliver in favor of the Executive an
indemnification agreement on the same terms and conditions entered into with the
other officers and directors of the Corporation. Such agreement shall provide
for the indemnification of the Executive for the Term of his employment and for
a period of at least three (3) years thereafter. The Corporation shall maintain
directors’ and officers’ insurance during the Term and for a period of at least
three (3) years thereafter.

  

-2-

 

 

5. Termination.

 

(a) This Agreement and the Executive’s employment hereunder shall terminate upon
the happening of any of the following events:

 

(i) Termination by the Corporation for Cause, Upon Death or Disability. For
purposes of this Agreement, “Cause” shall mean: (i) Executive’s grossly
negligent or willful disregard of the lawful and reasonable directives of the
Board clearly communicated to Executive and which remains uncured after thirty
(30) days’ written notice from the Corporation notifying Executive of such gross
negligence or willful misconduct in reasonable detail; (ii) Executive’s material
breach of the terms of this Agreement which remains uncured after thirty (30)
days’ written notice from the Corporation notifying Executive of such breach in
reasonable detail (and if such breach is of a nature that it cannot reasonably
be cured within thirty (30) days, as long as the cure is commenced and
continuing within such thirty (30) day period, Executive shall have a reasonable
period of time to cure such breach); (iii) engages in misconduct that cause
material harm to the financial condition or reputation of the Corporation or any
of its affiliates; or (iv) Executive pleads “guilty” or “no contest” to or is
indicted for or convicted of a felony under federal or state law or as a crime
under federal or state law which involves Executive’s fraud or dishonesty, for
which such termination shall be immediate. The Corporation may terminate
Executive’s employment for Cause immediately. The Corporation may terminate
Executive immediately upon death or upon Disability (as defined herein) in
accordance with the terms set forth in Section 5(a)(iii) below. In the event of
a termination for Cause, upon Disability (as defined herein) or death, Executive
shall be paid: (i) his then Base Salary accrued up to and including the date of
termination, paid within thirty (30) days, (ii) unreimbursed expenses, paid in
accordance with this Agreement and the Corporation’s policies, and (iii) any
accrued benefits under any Corporation benefit plan, paid pursuant to the terms
of such benefit plan (collectively, the “Accrued Obligations”).

 

(ii) Termination by the Corporation other than for Cause or Resignation by the
Executive. Either of the Corporation or Executive may terminate the Term at any
time and for any reason upon sixty (60) days written notice, which the
Corporation may waive at its discretion. If the Corporation or the Executive
terminates the Term pursuant to this Section, Executive shall be paid the
Accrued Obligations.

 

(iii) Definition of Disability. For the purposes of this Agreement, “Disability”
shall mean that Executive has become physically or mentally unable to perform
his duties for the Corporation hereunder and such incapacity has continued for a
total of ninety (90) consecutive days or for any one hundred eighty (180) days
in a period of three hundred sixty-five (365) consecutive days. 

 

6. Intentionally Omitted.

  

7. Vacations. The Executive shall be entitled to a vacation of three (3) weeks
per year, during which period his Base Salary shall be paid in full. The
Executive shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient.

 



-3-

 

 

8. Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how, and business plans, provided such information is not
in or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge, or make known to any person any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Executive’s employment
hereunder. All references to the Corporation in Section 8 and Section 9 hereof
shall include any subsidiary of the Corporation.

 

9. Intentionally Omitted.

 

10. Miscellaneous.

 

(a) The Executive acknowledges that the services to be rendered by him under the
provisions of this Agreement are of a special, unique, and extraordinary
character and that it would be difficult or impossible to replace such services.
Accordingly, the Executive agrees that any breach or threatened breach by him of
Sections 8 or 9 of this Agreement shall entitle the Corporation, in addition to
all other legal remedies available to it, to apply to any court of competent
jurisdiction to seek to enjoin such breach or threatened breach. The parties
understand and intend that each restriction agreed to by the Executive
hereinabove shall be construed as separable and divisible from every other
restriction, that the unenforceability of any restriction shall not limit the
enforceability, in whole or in part, of any other restriction, and that one or
more or all of such restrictions may be enforced in whole or in part as the
circumstances warrant. In the event that any restriction in this Agreement is
more restrictive than permitted by law in the jurisdiction in which the
Corporation seeks enforcement thereof, such restriction shall be limited to the
extent permitted by law. The remedy of injunctive relief herein set forth shall
be in addition to, and not in lieu of, any other rights or remedies that the
Corporation may have at law or in equity.

 

(b) Neither the Executive nor the Corporation may assign or delegate any of
their rights or duties under this Agreement without the express written consent
of the other; provided however that the Corporation shall have the right to
delegate its obligation of payment of all sums due to the Executive hereunder,
provided that such delegation shall not relieve the Corporation of any of its
obligations hereunder.

 

(c) This Agreement constitutes and embodies the full and complete understanding
and agreement of the parties with respect to the Executive’s employment by the
Corporation, supersedes, as of the Effective Date, all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation
with respect to such employment, including but not limited to, the Prior
Agreement, and shall not be amended, modified, or changed except by an
instrument in writing executed by the party to be charged. The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement. No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 



-4-

 

 

(d) This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries, and permitted assigns.

 

(e) The headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

(f) All notices, requests, demands, and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when personally delivered, sent by registered or certified mail,
return receipt requested, postage prepaid, or by private overnight mail service
(e.g. Federal Express) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.

 

(g) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without reference to principles of
conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.

 

(h) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument. The parties hereto have executed this
Agreement as of the Effective Date.

 

(i) The Corporation and the Executive agree that both the Original Employment
Agreement is null and void and that this Agreement governs Executive’s
employment.

 

[Signature Page Follows]

 

-5-

 

  

[Execution Page for Employment Agreement] 

 

    CORPORATION:       Uppercut Brands, Inc.       /s/ Wayne D. Linsley   By:
Wayne D. Linsley   Title: Duly Authorized Director       EXECUTIVE:       /s/
Eric Weisblum  

 

 

-6-



 

